DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Preliminary Amendment filed on 10/27/2021 in which claim 1 has been canceled, claims 2-21 have been added and entered of record.

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 07/02/2021 was considered.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a continuation of U.S. Patent Application No. 15/333,177, filed on October 24, 2016, and issued as U.S. Patent No. 10,931,190, which claims priority from U.S. Provisional Patent Application No. 62/244,862, filed on October 22, 2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 16, the claims recite “wherein the active filter includes an energy storage device and a two-level inverter”.  It is unclear if “an storage device” is the same storage device as cited in claims 2 and 15, and the two-level inverter is the same multi-level inverter as cited in claims 2 and 15.  For examination purpose, the claims will be construed as “wherein the active filter includes the energy storage device and the multi-level inverter is a two-level inverter”.
Regarding claims 13-14 and 17-18, the claims are rejected due to the rejections of claims 12 and 15 above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8-9, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandalakas et al., US Patent Publication 2008/0315685; hereinafter “Mandalakas” in view of MONDAL, WO Patent Publication 2014011706; hereinafter “MONDAL”.
Regarding claim 2, Mandalakas discloses a system (Fig. 1), comprising:
an active filter (Fig. 1, F) [0046] configured to electrically couple to transformers (Fig. 1, T) [0046] including secondary coils (Fig. 1, shows transformer T in delta-delta configuration) in a wye configuration ([0048] suggest secondary side can be wye connection); 
an uninterruptible power supply (UPS) (Fig. 1, is an active filter for preventing harmonic disturbing by supplying power from a DC power source thus consider as an uninterruptible power supply) including: 
a multi-level inverter (Fig. 1, inverter I) electrically coupled to the transformers (Fig. 1, T); and 
a DC-DC converter (Fig. 1, converter E) electrically coupled to the multi-level inverter (Fig. 1, inverter I) and configured to electrically couple to an energy storage device (Fig. 1, DC Power Source D); and 
a controller (Fig. 1, Controller C) operably coupled to the DC-DC converter (Fig. output of converter E “to input IC of controller C”) and the multi-level inverter of the UPS (Fig. 1, output PWM of controller C coupled to inverter I), the controller configured to operate the DC-DC converter and the multi-level inverter of the UPS in an active filtering mode to supply a harmonic current from the UPS to compensate for a harmonic portion of a load current and in a UPS mode to supply power from the UPS if an interruption in power is detected [0049], [0052], [0056].
Mandalakas discloses the active filter configured to electrically couple to the transformer (Fig. 1, T) [0046] and the inverter (Fig. 1, inverter I).  Mandalakas does not disclose the active filter configured to electrically couple to transformers and the inverter is a multi-level inverter.  However, using multiple transformers in a power system for transforming voltages to desire levels, and using multi-level inverter to minimize total harmonic distortion (THD) is well known in the art.  The reference of MONDAL is introduced as an evidence.  MONDAL discloses a prior art in the Background of Related Art of a power system having a plurality of transformers (Fig. 1, 140 and 150) coupling to an uninterruptable power supply (UPS) (Fig. 1, 115), and a multi-level inverter (Fig. 1, 120) electrically coupled to the transformers (Fig. 1, 140 and 150).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified to incorporate the teaching of and provide the transformers and the multi-level inverter.  Doing so would allow transform voltages in the power system to desired levels with the transformers and reduce THD while suppling power to the load.
Regarding claim 3, the combination of Mandalakas and MONDAL discloses the system of claim 2 above, MONDAL also discloses the system further comprising a line reactor (Fig. 1, 170) electrically coupled between an electrical grid (Fig. 1, 165) and the transformers (Fig. 1, 140 and 150).  
Regarding claim 4, the combination of Mandalakas and MONDAL discloses the system of claim 3 above, MONDAL also discloses the line reactor is electrically coupled between the electrical grid and a cooling system (Fig. 1, 155), and wherein the UPS (Fig. 1, 115) is electrically coupled to the cooling system (Fig. 1, 155).
Regarding claim 6, the combination of Mandalakas and MONDAL discloses the system of claim 2 above, Mandalakas also discloses the system further comprising a current sensor (Fig. 1, 70, 72, 74) configured to sense a load current (Fig. 1, ITA-ITC), 
wherein the controller filters the load current to obtain a harmonic portion of the load current ([0106] “the difference between the actual load current ITACTUAL and the desired line current ILDESIRED” i.e. ΔI) and controls the DC-DC converter and the multi-level inverter of the UPS to generate the harmonic current based on the harmonic portion of the load current [0106].
Regarding claim 8, the combination of Mandalakas and MONDAL discloses the system of claim 2 above, Mandalakas also discloses the system further comprising an LCL filter (Fig. 1, LCL filter such as 40, 66, and 46 for A phase) coupled to an output of the multi-level inverter of the UPS (Fig. 1, 24, 26, 28).
Regarding claim 9, the combination of Mandalakas and MONDAL discloses the system of claim 2 above, Mandalakas also discloses each transformer includes primary coils in a delta configuration (Fig. 1, transformer T shows Δ-Δ and par. [0048] suggests secondary side could be wye connection).
Regarding claim 11, the combination of Mandalakas and MONDAL discloses the system of claim 2 above, MONDAL also discloses the system further comprising a line reactor (Fig. 1, 120) electrically coupled to the transformers (Fig. 1, 140 and 150).
Regarding claim 12, the combination of Mandalakas and MONDAL discloses the system of claim 2 above, MONDAL also discloses the active filter includes an energy storage device (Fig. 1, 120) and a two-level inverter (Fig. 1, 120 is a two-level inverter).
Regarding claim 13, the combination of Mandalakas and MONDAL discloses the system of claim 12 above, Mandalakas also discloses the active filter includes an LCL filter (Fig. 1, LCL filter such as 40, 66, and 46 for A phase).
Regarding claim 14, the combination of Mandalakas and MONDAL discloses the system of claim 12 above, Mandalakas also discloses the energy storage device includes an ultracapacitor, a battery [0012], [0120], or a combination of an ultracapacitor and a battery.
Regarding claim 15, Mandalakas discloses a system (Fig. 1), comprising: 
an active filter (Fig. 1, F) [0046] configured to electrically couple to transformers (Fig. 1, T) [0046] (Fig. 1, 140 and 150) including secondary coils (Fig. 1, shows transformer T in delta-delta configuration) in a wye configuration ([0048] suggest secondary side can be wye connection); 
an uninterruptible power supply (UPS) (Fig. 1, is an active filter for preventing harmonic disturbing by supplying power from a DC power source thus consider as an uninterruptible power supply) including: 
a multi-level inverter (Fig. 1, inverter I) (Fig. 1, 120) electrically coupled to the transformers (Fig. 1, T); and 
a DC-DC converter (Fig. 1, converter E) electrically coupled to the multi-level inverter (Fig. 1, inverter I) and configured to electrically couple to an energy storage device (Fig. 1, DC Power Source D); and 
a controller (Fig. 1, Controller C) coupled to the DC-DC converter (Fig. output of converter E “to input IC of controller C”) and the multi-level inverter of the UPS, the controller configured to operate the DC-DC converter and the multi-level inverter of the UPS (Fig. 1, output PWM of controller C coupled to inverter I) to supply a harmonic current from the UPS to compensate for a harmonic portion of a load current and to supply power from the UPS if an interruption in power is detected [0049], [0052], [0056].
Mandalakas discloses the active filter configured to electrically couple to the transformer (Fig. 1, T) [0046] and the inverter (Fig. 1, inverter I).  Mandalakas does not disclose the active filter configured to electrically couple to transformers and the inverter is a multi-level inverter.  However, using multiple transformers in a power system for transforming voltages to desire levels, and using multi-level inverter to minimize total harmonic distortion (THD) is well known in the art.  The reference of MONDAL is introduced as an evidence.  MONDAL discloses a prior art in the Background of Related Art of a power system having a plurality of transformers (Fig. 1, 140 and 150) coupling to an uninterruptable power supply (UPS) (Fig. 1, 115), and a multi-level inverter (Fig. 1, 120) electrically coupled to the transformers (Fig. 1, 140 and 150).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified to incorporate the teaching of and provide the transformers and the multi-level inverter.  Doing so would allow transform voltages in the power system to desired levels with the transformers and reduce THD while suppling power to the load.
Regarding claim 16, the combination of Mandalakas and MONDAL discloses the system of claim 15 above, MONDAL also discloses the active filter includes an energy storage device (Fig. 1, 120) and a two-level inverter (Fig. 1, 120 is a two-level inverter).
Regarding claim 17, the combination of Mandalakas and MONDAL discloses the system of claim 16 above, Mandalakas also discloses the active filter includes an LCL filter (Fig. 1, LCL filter such as 40, 66, and 46 for A phase).
Regarding claim 18, the combination of Mandalakas and MONDAL discloses the system of claim 16 above, Mandalakas also discloses the energy storage device includes an ultracapacitor, a battery [0012], [0120], or a combination of an ultracapacitor and a battery.
Regarding claim 19, the combination of Mandalakas and MONDAL discloses the system of claim 15 above, MONDAL also discloses the system further comprising a line reactor (Fig. 1, 120) electrically coupled between an electrical grid (Fig. 1, 165) and the transformers (Fig. 1, 140 and 150).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandalakas and MONDAL in view of Bean et al., US Patent Publication 2009/0030554; hereinafter “Bean”.
Regarding claim 5, the combination of Mandalakas and MONDAL discloses the system of claim 4 above, MONDAL discloses the UPS is electrically coupled to the cooling system in a server environment.  MONDAL does not explicitly disclose the cooling system is selected from the group consisting of fans for drawing hot air through evaporator coils, a cooling distribution unit (CDU) having a pump, a cooling system pump, a fluid cooler having fans, a chiller having a compressor, and combinations thereof.  Bean discloses a cooling system in a server environment comprising a chiller having a compressor [0040].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Bean and provide a chiller having a compressor for cooling the server.  Doing so would allow cooling the server to an optimum temperature as needed.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandalakas and MONDAL in view of Czamara et al., US Patent 10,082,857; hereinafter “Czamara”.
Regarding claim 7, the combination of Mandalakas and MONDAL discloses the system of claim 2 above, MONDAL discloses the transformers.  MONDAL does not disclose the transformers are electrically coupled to respective server power supplies and fan variable frequency drives. Czamara discloses a system having transformers are electrically coupled to respective server power supplies (Fig. 1, 120; each UPS drive one or more PDU 120 (Column 5, lines 25-27) and each PDU comprising a transformer (Column 5, lines 42-44)) and fan variable frequency drives (Fig. 1, each rack has a respective VFD fan 130). transformers are electrically coupled to respective server power supplies (Fig. 1, 120; each UPS drive one or more PDU 120 (Column 5, lines 25-27) and each PDU comprising a transformer (Column 5, lines 42-44)) and fan variable frequency drives (Fig. 1, each rack has a respective VFD fan 130).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Czamara and have the transformers are electrically coupled to respective server power supplies and fan variable frequency drives.  Doing so would allow effectively cooling a large server farm by adjusting the speed of each fan proportion to the temperature of each server. 
Regarding claim 20, the combination of Mandalakas and MONDAL discloses the system of claim 19 above, MONDAL discloses the line reactor (Fig. 1, 120) is electrically coupled between the electrical grid (Fig. 1, 165) and a cooling system (Fig. 1, 155), and wherein the UPS (Fig. 1, 115) is electrically coupled to the cooling system (Fig. 1, 155), and the transformers.  MONDAL does not disclose the transformers are electrically coupled to respective server power supplies and fan variable frequency drives. Czamara discloses a system having transformers are electrically coupled to respective server power supplies (Fig. 1, 120; each UPS drive one or more PDU 120 (Column 5, lines 25-27) and each PDU comprising a transformer (Column 5, lines 42-44)) and fan variable frequency drives (Fig. 1, each rack has a respective VFD fan 130). transformers are electrically coupled to respective server power supplies (Fig. 1, 120; each UPS drive one or more PDU 120 (Column 5, lines 25-27) and each PDU comprising a transformer (Column 5, lines 42-44)) and fan variable frequency drives (Fig. 1, each rack has a respective VFD fan 130).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Czamara and have the transformers are electrically coupled to respective server power supplies and fan variable frequency drives.  Doing so would allow effectively cooling a large server farm by adjusting the speed of each fan proportion to the temperature of each server.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandalakas and MONDAL in view of Abolhassani et al., US Patent Publication 2010/0072824; hereinafter “Abolhassani”.
Regarding claim 10, the combination of Mandalakas and MONDAL discloses the system of claim 2 above, the combination of Mandalakas and MONDAL does not disclose the secondary coils are electrically coupled to leakage inductance coils, respectively.  Abolhassani discloses transformer having a secondary coils are electrically coupled to leakage inductance coils, respectively (Fig. 3, secondary coils with phase shifting coils).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of and provide the transformer having a secondary coils are electrically coupled to leakage inductance coils, respectively.  Doing so would allow turning the secondary side to a desired phase.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandalakas, MONDAL and Czamara in view of Bean.
Regarding claim 21, the combination of Mandalakas, MONDAL and Czamara discloses the system of claim 4 above, MONDAL discloses the UPS is electrically coupled to the cooling system in a server environment.  MONDAL does not explicitly disclose the cooling system is selected from the group consisting of fans for drawing hot air through evaporator coils, a cooling distribution unit (CDU) having a pump, a cooling system pump, a fluid cooler having fans, a chiller having a compressor, and combinations thereof.  Bean discloses a cooling system in a server environment comprising a chiller having a compressor [0040].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Bean and provide a chiller having a compressor for cooling the server.  Doing so would allow cooling the server to an optimum temperature as needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836